Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-13270, 333-11220, 333-1946, 333-10794, 333-113552, 333-132221 and 333-149553) of Magic Software Enterprises Ltd. (the “Company”), of our report dated April 26, 2010 with respect to the consolidated financial statements of the Company as of December 31, 2009, whichappears in the Company’s Annual Report on Form 20-F for the year ended December 31, 2009. /s/ Kost Forer Gabbay & Kasierer KOST FORER GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel April 26, 2010
